                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARTIN SCHNEIDER, et al.,                          Case No. 16-cv-02200-HSG
                                   8                    Plaintiffs,                         ORDER ON ADMINISTRATIVE
                                                                                            MOTION TO FILE UNDER SEAL
                                   9             v.
                                                                                            Re: Dkt. No. 181
                                  10     CHIPOTLE MEXICAN GRILL, INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is Defendant’s administrative motion to file under seal

                                  14   documents in support of its motion to decertify the classes. The Court GRANTS Defendant’s

                                  15   motion for the reasons described below.

                                  16     I.   LEGAL STANDARD

                                  17          Courts generally apply a “compelling reasons” standard when considering motions to seal

                                  18   documents. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (quoting Kamakana

                                  19   v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006)). “This standard derives from the

                                  20   common law right ‘to inspect and copy public records and documents, including judicial records

                                  21   and documents.’” Id. (quoting Kamakana, 447 F.3d at 1178). “[A] strong presumption in favor of

                                  22   access is the starting point.” Kamakana, 447 F.3d at 1178 (quotations omitted). To overcome this

                                  23   strong presumption, the party seeking to seal a judicial record attached to a dispositive motion

                                  24   must “articulate compelling reasons supported by specific factual findings that outweigh the

                                  25   general history of access and the public policies favoring disclosure, such as the public interest in

                                  26   understanding the judicial process” and “significant public events.” Id. at 1178–79 (quotations

                                  27   omitted). “In general, ‘compelling reasons’ sufficient to outweigh the public’s interest in

                                  28   disclosure and justify sealing court records exist when such ‘court files might have become a
                                   1   vehicle for improper purposes,’ such as the use of records to gratify private spite, promote public

                                   2   scandal, circulate libelous statements, or release trade secrets.” Id. at 1179 (quoting Nixon v.

                                   3   Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)). “The mere fact that the production of records

                                   4   may lead to a litigant’s embarrassment, incrimination, or exposure to further litigation will not,

                                   5   without more, compel the court to seal its records.” Id.

                                   6          The Court must “balance[] the competing interests of the public and the party who seeks to

                                   7   keep certain judicial records secret. After considering these interests, if the court decides to seal

                                   8   certain judicial records, it must base its decision on a compelling reason and articulate the factual

                                   9   basis for its ruling, without relying on hypothesis or conjecture.” Id. Civil Local Rule 79-5

                                  10   supplements the compelling reasons standard set forth in Kamakana: the party seeking to file a

                                  11   document or portions of it under seal must “establish[] that the document, or portions thereof, are

                                  12   privileged, protectable as a trade secret or otherwise entitled to protection under the law . . . The
Northern District of California
 United States District Court




                                  13   request must be narrowly tailored to seek sealing only of sealable material.” Civil L.R. 79-5(b).

                                  14          Records attached to nondispositive motions must meet the lower “good cause” standard of

                                  15   Rule 26(c) of the Federal Rules of Civil Procedure, as such records “are often unrelated, or only

                                  16   tangentially related, to the underlying cause of action.” See Kamakana, 447 F.3d at 1179–80

                                  17   (quotations omitted). This requires a “particularized showing” that “specific prejudice or harm

                                  18   will result” if the information is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp.,

                                  19   307 F.3d 1206, 1210–11 (9th Cir. 2002); see also Fed. R. Civ. P. 26(c). “Broad allegations of

                                  20   harm, unsubstantiated by specific examples of articulated reasoning” will not suffice. Beckman

                                  21   Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992) (quotation omitted).

                                  22    II.   DISCUSSION
                                  23          Defendant’s filings in connection with its motion to decertify the classes are more than

                                  24   tangentially related to the underlying cause of action, so the Court applies the “compelling

                                  25   reasons” standard.

                                  26          The current sealing requests seek to seal information that contain confidential business and

                                  27   financial information relating to the operations of Defendant, including sensitive marketing

                                  28   information. Dkt. No. 181; Dkt. No. 181-1 at ¶¶ 3–15. The Court previously granted some of the
                                                                                          2
                                   1   sealing requests seeking to seal materially identical information. See Dkt. No. 134.

                                   2          The Court did not rely on any of the documents that are the subject of Defendant’s

                                   3   administrative motion to seal, given that the parties filed a notice of settlement and joint

                                   4   stipulation to vacate all dates before the hearing on Defendant’s motion to decertify the classes.

                                   5   Dkt. Nos. 193, 195. Thus, these documents are unrelated to the public’s understanding of the

                                   6   judicial proceedings in this case, and the public’s interest in disclosure of these documents is

                                   7   minimal given that the Court will not rule on Defendant’s motion to decertify the classes. See In

                                   8   re iPhone Application Litig., No. 11-MD-02250-LHK, 2013 WL 12335013, at *2 (N.D. Cal. Nov.

                                   9   25, 2013) (“The public’s interest in accessing these documents is even further diminished in light

                                  10   of the fact that the Court will not have occasion to rule on Plaintiffs’ Motion for Class

                                  11   Certification.”). Accordingly, because the documents divulge confidential business and financial

                                  12   information unrelated to the public’s understanding of the judicial proceedings in this action, the
Northern District of California
 United States District Court




                                  13   Court finds that there is compelling reason to file the documents under seal. See Economus v. City

                                  14   & Cty. of San Francisco, No. 18-CV-01071-HSG, 2019 WL 1483804, at *9 (N.D. Cal. Apr. 3,

                                  15   2019) (finding compelling reason to seal because the sealing request divulges sensitive

                                  16   information no longer related to the case); In re iPhone, 2013 WL 12335013 (same); Doe

                                  17   v. City of San Diego, No. 12-CV-689-MMA-DHB, 2014 WL 1921742, at *4 (S.D. Cal. May 14,

                                  18   2014) (exhibit’s disclosure of personal information and irrelevance to the matter are compelling

                                  19   reasons to seal the exhibit).

                                  20   III.   CONCLUSION
                                  21          The Court GRANTS Defendant’s administrative motion to file under seal. Pursuant to

                                  22   Civil Local Rule 79-5(f)(1), documents filed under seal as to which the administrative motion is

                                  23   granted will remain under seal.

                                  24

                                  25          IT IS SO ORDERED.

                                  26   Dated: 2/20/2020

                                  27                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  28                                                     United States District Judge
                                                                                          3
